     Case 2:19-cv-10645-PSG-KS Document 38-1 Filed 02/24/20 Page 1 of 4 Page ID #:311




 1     CALEB R. TROTTER, Cal. Bar No. 305195
 2     Email: CTrotter@pacificlegal.org
       Pacific Legal Foundation
 3     930 G Street
 4     Sacramento, California 95814
       Telephone: (916) 419-7111
 5     Facsimile: (916) 419-7747
 6     JAMES M. MANLEY, Ariz. Bar No. 031820*
       Email: JManley@pacificlegal.org
 7
       Pacific Legal Foundation
 8     3241 E. Shea Blvd. # 108
 9     Phoenix, Arizona 85028
       Telephone: (916) 419-7111
10     Facsimile: (916) 419-7747
11     *Pro Hac Vice
       [Additional Counsel on Following Page]
12
13     Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.,
       and National Press Photographers Association
14
15                               UNITED STATES DISTRICT COURT
16                             CENTRAL DISTRICT OF CALIFORNIA
17                                          WESTERN DIVISION
18                                         )               Case No.: 2:19-cv-10645-PSG-KS
                                           )
19     AMERICAN SOCIETY OF                 )
       JOURNALISTS AND AUTHORS,            )                    SUPPLEMENTAL
20     INC., and NATIONAL PRESS            )                DECLARATION OF RANDY
                                           )
21     PHOTOGRAPHERS ASSOCIATION, )                         DOTINGA IN SUPPORT OF
                                           )                PLAINTIFFS’ MOTION FOR
22                   Plaintiffs,           )
                                           )               PRELIMINARY INJUNCTION
23                                         )
             v.                            )
24                                         )
                                           )
25     XAVIER BECERRA, in his official     )
       capacity as Attorney General of the )
26                                         )
       State of California,                )
27                                         )
                    Defendant.             )
28
       ______________________________________________________________________________
       Supplemental Dec. of Randy Dotinga ISO          i          Case No.: 2:19-cv-10645-PSG-KS
       Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 38-1 Filed 02/24/20 Page 2 of 4 Page ID #:312




 1     JEREMY B. TALCOTT, Cal. Bar No. 311490
       Email: JTalcott@pacificlegal.org
 2     Pacific Legal Foundation
 3     1212 W. Amerige Ave.
       Fullerton, California 92833
 4     Telephone: (916) 419-7111
 5     Facsimile: (916) 419-7747
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       ______________________________________________________________________________
       Supplemental Dec. of Randy Dotinga ISO          ii   Case No.: 2:19-cv-10645-PSG-KS
       Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 38-1 Filed 02/24/20 Page 3 of 4 Page ID #:313



 1               I, Randy Dotinga, declare as follows:
 2               1.      The facts set forth in this declaration are based on my personal
 3     knowledge, and if called as a witness, I could and would competently testify thereto
 4     under oath. As to those matters which reflect a matter of opinion, they reflect my
 5     personal opinion and judgment upon the matter.
 6               2.      American Society of Journalists and Authors’ efforts to secure pro bono
 7     representation in this matter were performed entirely on an unpaid basis by volunteer
 8     leaders who are all working journalists, with other responsibilities as ASJA leaders.
 9               3.      Like many freelance writers, I produce both traditional journalism
10     content and marketing content, while taking care to follow ethical rules regarding
11     any potential conflicts with my journalism work. It’s common for freelancers like
12     me to wear multiple “hats” and work on both journalism and marketing projects
13     during the same day or even the same hour.
14               4.      Since my previous Declaration in this case (Dkt. # 23), I have learned
15     that additional clients have blacklisted California freelance writers or restricted their
16     workloads in various ways in response to AB 5. These clients include the following
17     34 companies: Los Angeles Times; San Francisco Chronicle; Vox/SB Nation; SF
18     Weekly; San Francisco Examiner; Forbes; Business Insider; San Diego Union-
19     Tribune; Reuters; Variety; Medium; Mediaite; Nerd Wallet; Proofit; Rev; Xist
20     Publishing; Zergnet; Doityourself; FamilyMinded; Scripted; Textbroker; BK
21     Content; Gamespot; Evolve Media; Western Outdoor News; Daily Republic (Solano
22     County); Sonoma Media (incl. Santa Rosa Press Democrat); Page One Power;
23     Insider; Considerable; Sacramento News & Review; Travelingmom; Bustle Digital
24     Group; The Manual.
25               5.      Recent results of a survey of over 500 independent writers (freelancers)
26     commissioned by Contently, 1 show that 88% percent oppose AB 5’s 35-submission
27     1
         Available at https://contently.net/2020/01/30/resources/we-polled-573-
28     freelancers-about-ab5-theyre-not-happy/
       ______________________________________________________________________________
           Plaintiffs’ Response in Opposition       1               Case No.: 2:19-cv-10645-PSG-KS
           to Motion to Dismiss
     Case 2:19-cv-10645-PSG-KS Document 38-1 Filed 02/24/20 Page 4 of 4 Page ID #:314



 1     limits, and 82% oppose a cap of any number on submissions.
 2           6.      According to the survey, 90% of freelancers believe AB 5’s limits
 3     “could negatively affect their livelihoods,” because substantial majorities agree that
 4     publishers will seek out freelancers outside of California or cut their freelance
 5     budgets, rather than hire them as part- or full-time staff in response to AB 5.
 6           7.      Even if freelancers were offered part- or full-time staff positions, it is
 7     unlikely they would accept them, however, because the survey shows 75% of
 8     freelancers freelance by choice.
 9           I declare under penalty of perjury under the laws of the United States of
10     America that the foregoing is true and correct.
11           Executed on February __, 2020 at ________________, California.
12
13                                             ________________________________
14                                                  RANDY DOTINGA

15
16
17
18
19
20
21
22
23
24
25
26
27
28
       ______________________________________________________________________________
       Plaintiffs’ Response in Opposition        2               Case No.: 2:19-cv-10645-PSG-KS
       to Motion to Dismiss
